Citation Nr: 1548126	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a bilateral fracture of the mandible, left angle and right angle prior to June 6, 2005, in excess of 10 percent from June 7, 2005 to June 13, 2005, and in excess of 20 percent from January 13, 2010. 

2.  Whether the reduction of nonservice-connected VA pension benefits effective February 1, 2004 and the discontinuance of nonservice-connected VA pension benefits effective May 23, 2008 was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2004 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and the VA Pension Center in Milwaukee, Wisconsin which, respectively, granted service connection for residuals of a bilateral fracture of the mandible, left angle and right angle and assigned with an initial noncompensible rating, and reduced and discontinued VA pension benefits based on a change in countable income.   

The Veteran testified at an August 2015 Board hearing in Washington, DC.  The hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran and his representative contend during an August 212 Board hearing, that service-connected residuals of a bilateral fracture of the mandible have increased in severity since the last September 2012 VA examination warranting a new examination, noting that the VA examiner stated that the Veteran would likely experience an increase in pain and lack of endurance with jaw movement.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand for an updated VA examination is warranted.  The Board notes that consistent with a prior November 2008 Court order and Joint Motion for Remand, in addressing temporomandibular articulation under 38 C.F.R. § 4.150, the updated VA examination should specifically address the Veteran's functional loss due to pain, weakened movement, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40; 4.45; 4.59 (2015).
                      
With respect to the appeal regarding the reduction and discontinuance of nonservice-connected VA pension benefits, a review of the claims file and VA electronic records shows that pertinent documents are missing from the record.  Missing documents include a February 2008 proposal to reduce and discontinue VA pension benefits (cited in a copy of the July 2008 decision from the VA Pension Center in Milwaukee, Wisconsin which was received from the Veteran), financial documents upon which the reduction and discontinuance was based, and a statement of the case.  Additionally, a February 2012 RO response to a congressional inquiry indicates that the July 2008 decision was based on an Income Verification Match. Accordingly, the Board finds that a remand is necessary to obtain all relevant evidence and documents missing from the record, or to reconstruct the record if such documents are unavailable.  The AOJ should attempt to obtain any records held by the VA Pension Center in Milwaukee, Wisconsin relevant to the Veteran's appeal and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA dental examination to address the current severity of service-connected residuals of a bilateral fracture of the mandible, left angle and right angle.  All indicated studies or testing should be conducted. 
 
The examiner should specifically address the Veteran's functional loss, and loss of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  For all measured ranges of motion for lateral excursion and interincisal range, the VA examiner should identify at what point pain begins, and if possible, should estimate any additional loss of motion (in millimeters) due to pain, fatigability, incoordination, lack of endurance, or weakness.  The examiner should indicate, if possible, whether the Veteran's functional loss due to such factors has increased since the September 2012 VA examination.

2.  The AOJ should obtain any records, to include held by the VA Pension Center in Milwaukee, Wisconsin, relevant to the Veteran's appeal regarding the reduction and discontinuance of nonservice-connected VA pension benefits, and should associate them with the record.  These documents should include a February 2008 proposal to reduce and discontinue VA pension benefits, financial documents upon which the reduction and discontinuance was based, and a statement of the case.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the Veteran's claims file. 
 
3.  The AOJ should attempt to reconstruct the remainder of the record.  The AOJ should provide the Veteran with appropriate VCAA notice identifying any relevant records still missing from the claims file, and should request that the Veteran identify any additional evidence that needs to be obtained.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




